t c memo united_states tax_court rajalakshmi sriram petitioner v commissioner of internal revenue respondent docket no filed date jonathan p decatorsmith and ariel erbacher specially recognized for petitioner mayer y silber grubert r markley and robert m romashko for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court under sec_6015 in response to a notice_of_determination denying her request for relief from joint_and_several_liability under sec_6015 the issue to be decided is whether petitioner is entitled to equitable relief from joint_and_several_liability under sec_6015 for tax related to a joint federal_income_tax return we hold she is not findings_of_fact some facts have been stipulated and are so found the stipulation of facts and accompanying exhibits are incorporated herein by this reference petitioner resided in illinois when she petitioned the court petitioner was born in in kumbakonam india she graduated from a high school in india and has taken some college-level courses in the united_states although petitioner’s native language is tamil she began taking english classes in india in the first grade she first emigrated from india to the united_states in at which time she settled with her uncle’s family in the suburbs of chicago illinois chicago 1unless otherwise indicated section references are to the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure 2although petitioner asserts in the petition that she is entitled to relief under sec_6015 we deem that issue conceded because it was not addressed at trial or on brief see 117_tc_117 n in any event petitioner is ineligible for relief under that subsection because she seeks relief from an underpayment_of_tax and not an assessed deficiency see sec_6015 121_tc_73 after living and working in the united_states during and through part of petitioner returned to india to marry krishnaswami sriram dr sriram in a marriage arranged by their families petitioner and dr sriram collectively the srirams have been married for more than years and they were married as of the date of the trial in this case the srirams have three children who at the time of the trial in this case were and years old respectively at least two of those children are college educated over the years petitioner has demonstrated at least a basic proficiency in the english language she earned a letter grade of b in a data processing and word processing course taught in english and she received passing grades in english- taught courses at moraine valley community college between and she worked at the state bank of india as an office employee with makita corp and as an attorney’s assistant petitioner speaks to her children in tamil and she understands them when they speak to her in english although petitioner used a tamil-english translator at trial she often but not always understood questions asked of her in english and she responded mostly in english during direct and cross examination the srirams lived in india until approximately when they moved to the united_states dr sriram worked as a medical doctor and petitioner established herself as the family’s homemaker by dr sriram practiced medicine through a limited_liability_company and a sole_proprietorship which generated aggregate gross_income of more than dollar_figure million in that year petitioner did not work outside the home from through at least the srirams had accumulated financial wealth throughout their marriage though the record is scant concerning their finances at the time of trial in they purchased a home in lake forest illinois for dollar_figure lake forest residence and by they jointly owned that property free and clear of any mortgages in they jointly owned rental properties in arlington illinois and peekskill new york peekskill property collectively rental properties they jointly owned a certificate of deposit cd which was worth approximately dollar_figure million in in they purchased a car for dollar_figure cash dr sriram controlled most if not all of the family’s finances at all relevant times petitioner purchased household_items such as groceries using joint funds or credit cards she was not aware of the family’s credit card balances but charge sec_3although petitioner testified at trial that she may or may not have owned the peekskill property we conclude that she did on the basis of statements in the notice_of_determination that she reported rental income from that property on her federal_income_tax returns for through to those cards were always accepted at dr sriram’s direction petitioner handled basic banking activities such as making deposits and withdrawals in or around date dr sriram was indicted in the u s district_court for the northern district of illinois for in addition to other offenses criminal tax_fraud for through he was subsequently enjoined from practicing medicine and the srirams’ assets were frozen by court order while the record is clear that the united_states seized certain assets belonging to the srirams it is not clear as to which assets were seized or in what amounts neither the lake forest residence nor the rental properties were seized by the united_states and regardless of the seizure the srirams continued to receive financial_assets in the form of a monthly allowance apparently paid_by dr sriram’s attorneys in date the srirams signed and filed a joint federal_income_tax return return that a certified_public_accountant had prepared the return reported net business income of dollar_figure from dr sriram’s medical practice interest_income of dollar_figure from joint bank accounts and total rental income of dollar_figure it also reported tax due of dollar_figure and an addition_to_tax for failing to pay estimated income_tax of dollar_figure the srirams remitted dollar_figure with the return they also attached a statement explaining that they could not pay the tax due because a court had ordered their assets frozen and prohibited dr sriram from practicing medicine the statement reported that each of the srirams was the subject of an ongoing criminal investigation and that they had provided thousands of pages of documents relating to the srirams’ personal finances and dr sriram’s medical practice petitioner filed with respondent a form_8857 request for innocent spouse relief seeking equitable relief under sec_6015 for through an affidavit attached to the form_8857 and stipulated by the parties offered numerous reasons why petitioner did not believe that divorcing dr sriram was a viable alternative the affidavit also asserted that petitioner and her children would suffer financial hardship if she was not granted innocent spouse relief on date respondent’s office of appeals appeals issued to petitioner a notice_of_determination denying her request for relief under sec_6015 c and f appeals explained its decision in a form 886-a explanation of items and evaluated petitioner’s equitable relief claim under the guidelines set 4petitioner filed with respondent two forms the first dated date and the second dated date the parties agree that the request was timely and we refer to the later filed form_8857 for purposes of our discussion 5the notice_of_determination stated that appeals explained its decision in an enclosed form_5278 appeals audit statement however the parties stipulated that appeals explained its determination in form 886-a we consider the notice of determination’s reference to form_5278 a typographical error forth in revproc_2003_61 2003_2_cb_296 in relevant part appeals found that petitioner would not suffer economic hardship if she was held liable for the unpaid tax in support thereof an individual in appeals settlement officer examined the srirams’ financial records the settlement officer noted that the srirams earned interest_income in each of the years through of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the settlement officer also found that in each of the years through the srirams deposited cash net of interaccount transfers and nontaxable items of dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure respectively the settlement officer determined that in addition to various money market retirement and bank accounts the srirams owned a cd with a yearend balance of dollar_figure finally the settlement officer found that the rental properties generated net rental income or loss inclusive of rental expenses and depreciation expense of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in each of the years through respectively for each of the years following dr sriram’s indictment petitioner filed federal_income_tax returns electing married_filing_separately status she has mostly been in compliance with her federal_income_tax obligations since though we note that the form 886-a stated that she filed her federal_income_tax return late petitioner petitioned the court and a trial of this case was held in chicago on date at the time of trial petitioner was employed with the circuit_court of cook county cook county earning an annual salary of dollar_figure she and dr sriram resided in separate areas of the same house opinion a husband and wife generally may elect to file a joint federal_income_tax return sec_6013 after making such an election each spouse becomes jointly and severally liable for the tax due on the spouses’ aggregate income see sec_6013 an individual who has made a joint_return may elect to seek relief from joint_and_several_liability under subsections b c and f of sec_6015 sec_6015 f where the commissioner denies a requesting spouse equitable relief under sec_6015 that individual may petition the court to determine the appropriate relief available as petitioner has done sec_6015 we determine whether a taxpayer is entitled to equitable relief de novo see id 132_tc_203 and petitioner bears the burden of proving her entitlement to such relief see rule a 6respondent asserts on brief that notwithstanding our decision in 132_tc_203 the settlement officer’s determination should be reviewed for abuse_of_discretion in porter a court-reviewed opinion we held that the scope and standard of our review in cases requesting equitable relief from continued a requesting spouse who is unable to qualify for relief under sec_6015 or c may nonetheless avoid joint_and_several_liability if taking into account all the facts and circumstances it is inequitable to hold that individual liable for any unpaid tax or deficiency sec_6015 because petitioner is ineligible for relief under subsection b or c of sec_6015 we decide only whether she is entitled to relief under sec_6015 we hold she is not pursuant to his grant of authority under sec_6015 the commissioner has fashioned guidelines for determining whether an individual qualifies for equitable relief in revproc_2003_61 supra the court considers these guidelines in the light of the attendant facts and circumstances to determine whether equitable continued joint_and_several income_tax_liability are de novo id pincite we see no reason to disturb our holding in porter and we adopt the reasoning therein insofar as we review petitioner’s entitlement to equitable relief de novo 7on date respondent released notice_2012_8 2012_4_irb_309 concerning a proposed revenue_procedure that if finalized would revise the factors to be examined in determining the requesting spouse’s claim for equitable relief under sec_6015 among other changes the proposed revenue_procedure expands the effect of the nonrequesting spouse’s abuse and or financial control on a requesting spouse’s entitlement to equitable relief id we continue to apply the factors in revproc_2003_61 2003_2_cb_296 in view of the fact that the proposed revenue_procedure is not final and because the comment period under the notice only recently closed because our holding does not turn on any single factor as revised in the proposed revenue_procedure we call attention to the effect if any of a revised factor only where we deem it necessary to do so for clarity relief is appropriate but is not bound by them see 136_tc_432 mcghee v commissioner tcmemo_2010_259 100_tcm_473 n the guidelines begin by establishing threshold requirements that the commissioner contends must be satisfied before an equitable relief request should be considered see revproc_2003_61 sec_4 c b pincite they next set forth certain safe_harbor conditions which if met may result in a grant of equitable relief see id sec_4 c b pincite finally they provide a nonexclusive list of factors that should be considered in determining whether sec_6015 relief is proper see id sec_4 c b pincite i threshold conditions revproc_2003_61 sec_4 sets forth seven threshold conditions that a requesting spouse must satisfy before a request for relief under sec_6015 will be considered those conditions are the requesting spouse filed a joint_return for the taxable_year for which relief is sought relief is not available to the requesting spouse under sec_6015 or c the requesting spouse applies for relief no later than two years after the date of the internal revenue service’s first collection activity with respect to the taxpayer that occurs after date the spouses did not transfer assets between themselves as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualified assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and absent certain enumerated exceptions the tax_liability from which the requesting spouse seeks relief is attributable to an item of the nonrequesting spouse respondent concedes that petitioner meets the first six conditions but asserts that she only partially satisfies the last enumerated condition ie that the liability from which relief is sought is attributable to an item of the nonrequesting spouse according to respondent of the interest_income from the srirams’ jointly held bank accounts and of the rental income from the rental properties is attributable to petitioner petitioner on the other hand asserts that those items are attributable solely to dr sriram because they were purchased or funded with income from his medical practice although petitioner does not explicitly claim 8notice sec_3 i r b pincite eliminates the two-year deadline to request equitable relief and replaces it with the period of limitations provided by sec_6502 relating to collection or sec_6511 relating to filing a claim for credit or refund our analysis is unchanged by this revision given the parties’ stipulation that petitioner’s request was timely 9as discussed infra p petitioner asserts that dr sriram abused her physically at some point between and she does not assert nor do we continued entitlement to the nominal ownership exception contained in revproc_2003_61 sec_4 b c b pincite we understand her to do so according to the context of her argument revproc_2003_61 sec_4 b creates a rebuttable_presumption that an item titled in the requesting spouse’s name is attributable to that spouse through an example the revenue_procedure provides that the presumption of ownership may be rebutted by showing fraudulent conduct on the part of the nonrequesting spouse with respect to the requesting spouse that the requesting spouse did not fund the disputed item and that the requesting spouse did not hold himself or herself out as owning the disputed item see id we are not persuaded that petitioner has rebutted the presumption of ownership continued conclude that the alleged abuse made her fearful of retaliation such that she would not have questioned the treatment of items reported on the return and attributable to her see thomassen v commissioner tcmemo_2011_88 101_tcm_1397 revproc_2003_61 sec_4 d c b pincite the commissioner now provides that equitable relief may be granted where the requesting spouses establishes that he or she was the victim of abuse before the return was signed even though the underpayment_of_tax is attributable in part or in full to an item of the requesting spouse see notice_2012_8 sec_4 d i r b pincite petitioner would not be eligible for relief under the proposed revenue_procedure because as we find she has failed to meet her burden of proving that she was a victim of abuse first petitioner did not prove that dr sriram acted fraudulently towards her with respect to the rental or interest_income reported on the return second she failed to prove that she did not contribute to the purchase of the rental properties or otherwise fund the jointly held bank accounts through for example her personal savings or familial gifts third she did not prove her lack of involvement in managing the rental properties or in performing banking activities with respect to the bank accounts petitioner has failed to persuade us that income relating to the rental properties and the bank accounts is not attributable to her we hold that petitioner is not eligible for equitable relief from joint_and_several_liability on the underpayment_of_tax arising from items allocable to her namely her share of the rental and interest_income dollar_figure we next decide whether petitioner is entitled to relief from joint_and_several_liability on the portion of the underpayment allocable to dr sriram namely all of the income from his medical practice dollar_figure and one-half of the rental and interest_income dollar_figure ii safe_harbor conditions where the threshold conditions are met equitable relief with respect to an underpayment_of_tax reported on a joint_return may be granted where each of three 10calculated as one-half of the interest_income dollar_figure divided by or dollar_figure plus one-half of the rental income dollar_figure divided by or dollar_figure safe_harbor conditions is met these conditions are when the relief is requested the requesting spouse is no longer married to or is legally_separated from the nonrequesting spouse or has not been a member of the same household as the nonrequesting spouse at any time during the months before the request for relief when the requesting spouse signed the joint_return he or she did not know or have reason to know that the nonrequesting spouse would not pay the tax_liability and the requesting spouse will suffer economic hardship if relief is not granted revproc_2003_61 sec_4 as we discuss below petitioner fails to meet any of these safe_harbor conditions iii facts_and_circumstances_test our statutory charge under sec_6015 is to determine whether a taxpayer is entitled to equitable relief on the basis of all the facts and circumstances we review a claim for equitable relief under sec_6015 de novo see porter v commissioner t c pincite where a requesting spouse satisfies each of the threshold requirements but fails to satisfy the safe_harbor conditions under revproc_2003_61 sec_4 the requesting spouse is nevertheless eligible for equitable relief under sec_6015 if taking into account all of the facts and circumstances it is inequitable to hold the requesting spouse liable for an underpayment sec_6015 revproc_2003_61 sec_4 c b pincite- lists eight nonexclusive factors to consider in determining whether it is inequitable to hold the requesting spouse liable for all or any part of the unpaid tax no single factor is determinative rather all factors are weighed in the light of the surrounding facts and circumstances to determine whether equitable relief is appropriate id sec_4 marital status the first factor to be weighed is whether the requesting spouse is legally_separated living apart or divorced from the nonrequesting spouse id sec_4 a i the srirams have been married continuously since and they have resided together in the same house the fact that petitioner and dr sriram lived in separate areas of the same residence is despite petitioner’s insistence inconsequential because a husband and wife who reside in the same house are considered members of the same household cf sec_1_6015-3 income_tax regs relating to proportionate relief under sec_6015 notice_2012_8 sec_4 a iv i r b pincite spouses are considered members of the same household for any period in which they maintain the same residence this factor weighs against reliefdollar_figure 11unlike revproc_2003_61 sec_4 a i c b pincite the commissioner now asserts in notice_2012_8 sec_4 a i r b pincite continued economic hardship the second factor for consideration is whether the requesting spouse would suffer economic hardship were relief not granted revproc_2003_61 sec_4 a ii c b pincite our analysis of whether such economic hardship would occur is directed to the taxpayer’s economic circumstances at the time of trial porter v commissioner t c pincite n petitioner claims without legal or financial analysis that making her liable for the tax will paralyze her financially and render her insolvent for the rest of her life we are not persuaded economic hardship for purposes of sec_6015 occurs where the requesting spouse is unable to pay his or her reasonable basic living_expenses if held liable for the tax owed see sec_301_6343-1 proced admin regs a taxpayer’s ability to pay basic living_expenses is determined by considering among other factors the individual’s age employment status and history ability to earn and number of dependents the amount reasonably necessary for food clothing housing medical_expenses transportation and current tax_payments the cost of living in the geographic area in which the taxpayer resides and any continued that the marital status factor is neutral where a husband and wife are still married extraordinary circumstances see sec_301_6343-1 proced admin regs while an inquiry into the reasonableness of basic living_expenses considers the individual taxpayer’s unique circumstances it does not require an allowance to maintain affluent or luxurious standards of living see sec_301_6343-1 proced admin regs petitioner was employed by cook county earning dollar_figure per year when the trial of this case was held each of her children is older than years of age and at least two of them are college educated although the record concerning her financial status at the time of trial is inadequately developed we conclude that petitioner was able to meet her basic living expensesdollar_figure the lake forest residence and each of the rental properties were owned free and clear of any encumbrances in the most current_year for which financial data was presented petitioner earned interest_income of dollar_figure and net rental income of dollar_figure she also owned a cd with a yearend balance of more than dollar_figure million the fact that 12petitioner failed to prove that she did not own the lake forest residence or the rental properties or that the cd was not available for her use in the absence of such evidence we presume that it did not exist or that it was not favorable to her position see 6_tc_1158 the rule is well established that the failure of a party to introduce evidence within his possession and which if true would be favorable to him gives rise to the presumption that if produced it would be unfavorable aff’d 162_f2d_513 10th cir moreover other than a claim of general economic hardship the record does specify the amount of petitioner’s basic living_expenses the srirams paid cash for a new car in also shows we believe that they were able to meet their basic living_expenses whereas petitioner relies upon her testimony to prove economic hardship we do not because her testimony is uncorroborated notwithstanding the fact that the srirams presented thousands of pages of financial records in connection with their criminal investigation this factor weighs against reliefdollar_figure knowledge or reason to know the third factor in the case of an underpayment_of_tax contemplates whether the requesting spouse knew or had reason to know that the nonrequesting spouse would not pay the income_tax_liability when the return was signeddollar_figure see toppi v commissioner tcmemo_2008_156 95_tcm_1612 petitioner 13the commissioner now states in notice_2012_8 sec_4 b i r b pincite that the economic hardship factor should be considered neutral where denying relief from joint_and_several_liability will not result in economic hardship to the requesting spouse 14under notice_2012_8 sec_4 c ii i r b pincite the knowledge factor weighs in favor of relief where the requesting spouse because of abuse and fear of retaliation was unable to question the treatment of items on the return or the payment of tax due or challenge the nonrequesting spouse’s assurances of payment also under the proposed revenue_procedure abuse may render the significant benefit factor neutral see notice_2012_8 sec_4 e i r b pincite in failing to prove abuse by a preponderance_of_the_evidence see infra p petitioner may not successfully assert that abuse negates her knowledge that dr sriram might not pay the tax due or the significant benefit she received from failing to pay the tax due argues that she had no reason to believe that her husband would not pay the liability reported on the return we disagree we have interpreted the knowledge requirement in an underpayment case as focusing on whether the taxpayer knew that his or her spouse would not pay the tax within a reasonably prompt time after filing the joint_return see banderas v commissioner tcmemo_2007_129 93_tcm_1247 cf notice_2012_8 sec_4 c ii i r b pincite attached to the return was a statement acknowledging that the srirams were each subjects of an ongoing criminal investigation and stating that they could not pay the tax due until court-frozen assets were released to them or until dr sriram was allowed to practice medicine we look to that attachment which was stated in plain and simple terms as persuasive circumstantial evidence that petitioner knew or had reason to know that dr sriram would not pay the unpaid tax within a reasonably short time such nonpayment might occur if for example dr sriram could not practice medicine or the frozen assets were used for restitution this factor weighs against relief nonrequesting spouse’s legal_obligation the fourth factor for consideration is whether the nonrequesting spouse was under a legal_obligation to pay the outstanding tax_liability under a divorce decree or other agreement the record does not show dr sriram was legally obligated under a divorce decree or other contractual arrangement to pay the tax_liability on the return this factor is neutral significant benefit the fifth factor to be weighed is whether the requesting spouse benefited from the unpaid income_tax_liability beyond normal support see revproc_2003_ sec_4 a v c b pincite a significant benefit may be direct or indirect sec_1_6015-2 income_tax regs in failing to pay their tax_liability through withholding or estimated_tax payments the srirams were able to repay the mortgage on the lake forest residence maintain the rental properties and fund the cd in part in not paying the liability from through the srirams earned dollar_figure of interest_income dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in they maintained the rental properties throughout those years and earned dollar_figure of rental income therefrom dollar_figure in dollar_figure in dollar_figure in dollar_figure in and dollar_figure in they purchased a car for dollar_figure in cash finally at least two of petitioner’s children attended college though the record is not clear whether petitioner or dr sriram contributed money to either child’s education we conclude that petitioner received a significant benefit from the unpaid income_tax liabilities accordingly this factor weighs against relief compliance with tax laws the sixth tax compliance factor weighs in favor of relief if the requesting spouse has made a good-faith effort to comply with income_tax laws in years after the year for which relief is requested see revproc_2003_61 sec_4 a vi respondent states on brief that petitioner was in compliance with the federal tax laws in the years after and that this factor should be construed as neutraldollar_figure in recent caselaw we have consistently recognized that a taxpayer’s good-faith effort to comply with income_tax laws in the years following the year for which relief is requested is a factor weighing in favor of relief see eg pullins v commissioner t c pincite haggerty v commissioner tcmemo_2011_284 102_tcm_563 hiramanek v commissioner tcmemo_2011_280 102_tcm_546 karam v commissioner t c 15respondent states on brief that there is no evidence of petitioner’s noncompliance with the federal tax laws since we note that the form 886-a states that petitioner filed her federal_income_tax return late the scant record before us does not include an internal_revenue_service account transcript or any evidence that allows us to reconcile these inconsistent statements in any event we need not do so because we treat respondent’s statement on brief as a concession of petitioner’s compliance see estate of johnson v commissioner tcmemo_2001_182 82_tcm_206 and cases cited thereat aff’d 129_fedappx_597 11th cir memo 102_tcm_311 indeed the commissioner now contends in notice_2012_8 sec_4 f i r b pincite that full compliance with the tax laws weighs in favor of relief and that good-faith partial compliance should be considered neutral we conclude that this factor favors relief abuse abusive behavior by the nonrequesting spouse toward the requesting spouse is a factor favoring relief revproc_2003_61 sec_4 b i c b pincite abuse may be physical or mental nihiser v commissioner tcmemo_2008_135 95_tcm_1531 allegations of abuse require substantiation or at a minimum specificity see eg fox v commissioner tcmemo_2006_22 91_tcm_731 accepting a requesting spouse’s claim of abuse where corroborated by a police incident report knorr v commissioner tcmemo_2004_212 88_tcm_273 deeming the abuse factor neutral where the requesting spouse provided uncorroborated and generalized claims of physical and emotional abuse collier v commissioner tcmemo_2002_144 83_tcm_1799 finding absence of abuse without specific details abuse is a genuine reason to grant relief from joint_and_several_liability and we are sensitive to the legal issues and the emotions related thereto however we are not persuaded by petitioner’s allegation of abuse that is unaccompanied by details and corroboration petitioner alleges that dr sriram assaulted her on one occasion between and she provided no details of this alleged assault and did not offer corroborating evidence to support her statement she claims to have reported the event to the lake forest police but she has not offered a police incident report and cannot identify the date when this allegedly happened to carry one’s burden_of_proof on the issue of abuse it is helpful to have some corroborating evidence or substantiation cf thomassen v commissioner tcmemo_2011_88 101_tcm_1397 psychological abuse found where supported with testimony that one child was driven to attempt suicide while another child’s friends urged the taxpayer to find shelter for herself and her younger children petitioner has none she claims that certain cultural factors restrain her from buttressing her testimony but at the end of the day we have only her vague testimony making an allegation of even a single act of physical abuse is serious enough yet we decline to confirm its accuracy by petitioner’s self-serving testimony alone we consider this factor neutral mental or physical health the final enumerated factor focuses on whether the requesting spouse was in poor mental or physical health on the date she signed the tax_return or when relief was requested revproc_2003_61 sec_4 b ii where the requesting spouse is not in poor mental or physical health this factor is considered neutral see id sec_4 b petitioner does not claim that she was in poor mental or physical health when she signed the return or when she requested equitable relief this factor is neutral conclusion of the factors listed in revproc_2003_61 sec_4 one favors relief compliance with tax laws four weigh against relief marital status economic hardship knowledge or reason to know and significant benefit and three are neutral legal_obligation physical abuse and mental or physical health on the basis of our analysis as informed by revproc_2003_61 supra we conclude that petitioner is not entitled to equitable relief after applying notice_2012_8 sec_4 two previously negative factors marital status and economic hardship turn neutral this rebalance of factors however does not alter our perception that petitioner is not entitled to equitable relief to be sure petitioner realized a significant economic benefit from failing to pay the federal tax_liability and she knew or had reason to know that dr sriram could not fully pay the tax within a reasonable_time after signing the return in that respect the record does not favor her had petitioner established abuse by a preponderance_of_the_evidence which she did not the last two negative factors knowledge or reason to know and significant benefit might have tipped the scales of equity in her favor but she did not prove abuse and may therefore not be held harmless for the tax_liability after balancing the record as a whole and with due consideration of the equitable considerations presented we hold that petitioner is not entitled to relief from joint_and_several_liability under sec_6015 in so deciding we have considered all of petitioner’s arguments for a contrary holding and to the extent not discussed herein we conclude they are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
